Citation Nr: 0913069	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, depression, and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1945 to March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
the issue of entitlement to PTSD was adjudicated in a 
December 2007 statement of the case and subsequently 
perfected for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence of record does not show that an acquired 
psychiatric disorder was incurred as a result of any 
established event, injury, or disease during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred as a result 
of any established event, injury, or disease during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in January 2007, October 2007, and 
January 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

In Dingess/Hartman, the Court found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was provided in the January 2007 
correspondence.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  A January 2008 service 
department report noted the Veteran's personnel records were 
unavailable due to fire.  The January 2008 report also noted 
that the type of information requested in this case could not 
be reconstructed.  In such cases, there is a heightened duty 
to assist the veteran in developing the evidence that might 
support his claim, which includes the duty to search for 
alternative medical records.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  

For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  

A June 2008 VA report in this case found that insufficient 
information had been provided for an additional attempt to 
verify an incident in Germany by the Joint Services Records 
Research Center (JSRRC).  It was noted that the Veteran had 
not responded to requests for more specific information in 
December 2007 and January 2008 and that events involving 
civilians were usually unverifiable unless reported to and 
documented by military authorities.  The Board finds the 
Veteran has not provided sufficient information for an 
additional search and further attempts to obtain additional 
evidence would be futile.  The available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing 
criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of an acquired psychiatric 
disorder.  A February 1947 discharge examination revealed no 
evidence of a psychiatric disorder.  

VA treatment records dated in June 2006 noted the Veteran was 
screened and found to be negative for PTSD.  A depression 
screen was positive.  The physician remarked that the Veteran 
did not show signs of major depression and that no additional 
intervention was necessary.  An August 2006 report noted a 
diagnosis of an anxiety disorder without opinion as to 
etiology.  In August and September 2006, the Veteran reported 
to his doctor that he had intrusive memories of seeing a 
little girl hit by a truck while serving in Germany.  The 
September 2006 report referred to the Veteran's anhedonia and 
an obsessive compulsive disorder (OCD).  A November 2007 
report included diagnoses of OCD and PTSD.  

VA medical correspondence in December 2007 noted that the 
Veteran's anxiety and other psychological difficulties were 
linked to the reported incident in Germany.  It was noted 
that he had been able to cope with these problems until his 
spouse died, but that since then he had trouble dealing with 
memories of the incident.  The examiner noted that an 
evaluation revealed significant signs of PTSD.  Other 
physicians noted recurrent thoughts about the incident he 
reportedly witnessed, without opinion as to etiology.  

In a June 2008 statement, a coordinator for the Joint 
Services Records Research Center (JSRRC) indicated that 
insufficient information had been provided for an additional 
attempt to verify an automobile incident reportedly witnesses 
by the Veteran while stationed in Germany.  It was noted that 
the Veteran had not responded to requests for more specific 
information in December 2007 and January 2008 and that events 
involving civilians were usually unverifiable unless reported 
to and documented by military authorities.  

Based upon the evidence of record, the Board finds an 
acquired psychiatric disorder was not incurred as a result of 
any established event, injury, or disease during active 
service.  No credible supporting evidence that the claimed 
in-service stressor occurred has been submitted or obtained.  
Although the December 2007 VA examiner's opinion related the 
Veteran's OCD to a reported incident in service, after-the-
fact medical nexus evidence is not credible supporting 
evidence of an actual occurrence of an in-service stressor.  
See Moreau, 9 Vet. App. at 396.  

The Board notes the Veteran's service representative has 
asserted that the regulations for PTSD claims are 
inapplicable in this case because a diagnosis of OCD rather 
than PTSD was related to service.  The Board finds, however, 
that there is no evidence other than the Veteran own 
unsubstantiated report establishing that an event, injury, or 
disease occurred during active service.  To the extent the 
December 2007 VA examiner's opinion may be construed as 
stating that OCD was incurred as result of an unestablished 
event in service and existing since service, the Board finds 
the opinion to be too speculative and remote to be of any 
probative value.  

While the Veteran may sincerely believe that he has an 
acquired psychiatric disorder as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, entitlement to service connection must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression and PTSD, is denied.
REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims in January 2007.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4).  

In this case, the Veteran contends that he has hearing loss 
and tinnitus as a result of his duties as a Morse code radio 
operator.  Service records list the Veteran's military 
occupational specialty as Radio Intercept Operator.  A 
February 1947 discharge examination report noted normal ears 
and reported 15/15 on whispered voice testing.  VA audiology 
findings in August 2003 revealed normal sloping to moderately 
severe right ear hearing loss and normal sloping to severe 
left ear hearing loss without opinion as to etiology. 

Although VA records show the Veteran refused an examination 
at the Boston VA Medical Center, he requested the examination 
be rescheduled in correspondence dated in May 2007.  No 
additional action as to this request was apparently provided.  
The Board finds the Veteran should be provided another 
opportunity to appear for a VA examination.  Therefore, 
additional development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiology examination for opinions as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has a present 
hearing loss and/or tinnitus as a result 
of service.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should be 
notified that service records show the 
Veteran's military occupational specialty 
was Radio Intercept Operator, and that 
after service, he was employed as a 
professional musician and as a public 
school music teacher.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  The opinion 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


